Judgment unanimously affirmed. Memorandum: As a condition to the acceptance of his plea, defendant knowingly and voluntarily waived his right to appeal from the court’s denial of his suppression motion (see, People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Smith, 142 AD2d 195, affd 74 NY2d 1; People v Seaberg, 139 AD2d 53, affd 74 NY2d 1; People v Durant, 101 AD2d 1008). Although defendant’s plea did not waive his *950jurisdictional claim (see, People v Case, 42 NY2d 98, 99-100), that claim lacks merit because defendant possessed contraband in Niagara County (see, CPL 20.40 [1] [a]; People v Botta, 100 AD2d 311, 313-315; People v Lowen, 100 AD2d 518, 519). (Appeal from judgment of Niagara County Court, DiFlorio, J. —criminal possession of controlled substance, fourth degree.) Present — Dillon, P. J., Callahan, Green, Pine and Davis, JJ.